Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                    DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 07/08/2022 , has been entered and carefully considered.  Claims 1, 4, 6, 9, 13, 14 are amended. Claims 10 and 12 are cancelled. 
Claims 1-9, 11 and 13-15  are currently pending. 
The objection of claim 6 is withdrawn in light of applicant’s amendment.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 9, 11, 13 and 15  are rejected under 35 U.S.C. 103 as being unpatentable over Medapalli (US 2015/0245409 A1) in view of Jabara et a. (US 2016/0127899 A1). 

Regarding claim 1, Medapalli discloses a multipath bundling system comprising: a mobile terminal, comprising a Wireless Technologies Database; (WTD), configured to store information relating to wireless technologies discovered by the mobile terminal and usable by the mobile terminal to initiate a wireless connection (Paragraphs 0056, 0066-0067 disclose  determining a connection parameter may comprise identifying a connection type and retrieving a predetermined parameter value from a database)  and a processor configured to run a multipath bundling protocol (MBP) (Fig. 2A, Paragraph 0036 discloses a network device comprises plurality of network interfaces such as wired/wireless interfaces. determining, by a connection manager executed by the device, at least one communication parameter of the first application. The method also includes determining, by the connection manager, at least one connection parameter of each of the first connection and at least one additional connections)
and a network entity, wherein the network entity is an external server or a multipath bundling server,  (Fig. 2A server 206),  and wherein the network entity comprises a Self-Learning Wi-Fi Database (SLWD) (Fig. 3A discloses the mechanism of the device may determine if the destination is multipath-capable. In some embodiments, detecting whether the destination is multipath-capable may comprise transmitting a synchronization or synchronization acknowledgement packet with a predetermined option set to indicate that the sender is multi-path capable and receiving a corresponding acknowledgement from the destination indicating that the destination is multipath-capable, or vice versa. In other implementations, the device may transmit a request to establish a second connection to be aggregated with the first request and determine whether the destination is multipath-capable based on the response from the destination. If the destination is not multipath-capable, then at step 303, the device may continue communications with the destination via the first interface. communication parameters may be predetermined and retrieved from a database (Self-Learning Wi-Fi Database (SLWD)) and wherein the mobile terminal is configured to determine that the respective secured wifi network is to be  used (Paragraphs 0058-0059 disclose a device 102 or server 204 may also execute a connection manager 242. A connection manager 242 may comprise an application, server, service, daemon, routine, or other executable logic for monitoring one or more network interfaces 200, shown as interface monitoring 244 in dashed line; monitoring one or more applications 240, shown as application monitoring 246 in dotted line; and/or configuring one or more protocols 232-236 or controlling distribution and aggregation of data via protocols 232-236)
determine that the respective secured wifi network is to be used for multipath bundling (Paragraphs 0050-0053 disclose  a first network interface A 200A may comprise a WiFi interface, such as an 802.11n modem and antenna, and a second network interface B 200B may comprise a cellular interface, such as a GSM modem and antenna. Further paragraph 0059-0062 disclose connection manager 242 may monitor one or more network connections via connection monitoring 244. Connection monitoring 244 may comprise monitoring one or more parameters of a network connection, including bandwidth or bitrate, latency, round trip communications time, congestion levels, packet loss rates, signal to noise ratios, maximum transmission unit (MTU) sizes, buffer sizes or fullness, window sizes, or other such parameters) based on an optimization criterion and use the respective secured wifi network for the multipath bundling based on the obtained wifi credentials (Paragraphs 0042-0044, 0073-0075 disclose the connection manager is further configured for configuring the multipath communication protocol to distribute communications of the first application via a plurality of the connections (wifi or cellular) responsive to a determination that the QoS value for the first application exceeds a predetermined threshold. Thus switching between the first connection and second connection (wifi or cellular) responsive to a determination that (i) a communication size of the application exceeds a predetermined threshold, or (ii) a communication quality of service (QoS) value of the application exceeds a second predetermined threshold and a communication reliability value of the application is below a third predetermined threshold).
Medapalli does not disclose the mechanism of wherein the network entity configured to store information relating to network-known wireless technologies, including credentials for secured Wi-Fi networks learned from a plurality of mobile terminals; and the mobile terminal is configured after movement of the mobile terminal, detect one or more secured Wi-Fi networks having Wi-Fi credentials unknown to the mobile terminal, obtain respective Wi-Fi credentials for a respective secured Wi-Fi network from the SLWD of the network entity.
In an analogous art, Jabara discloses wherein the network entity configured to store information relating to network-known wireless technologies, including credentials for secured Wi-Fi networks learned from a plurality of mobile terminals (Fig. 8, Paragraph 0097 discloses a data base server 470 in the JUMMMP Cloud 456 may be configured to collect a broad range of information regarding the UEs 400 (including the user profile information from the data storage area 184 (see FIG. 2) that was provided when the UE was first identified in the venue. The profile information will help provide targeting marketing and advertising to the UE as it traverses the venue. Other possible location determination technologies include WiFi, 3G, approximation triangulation, or last-known location of the user. Other known location technologies may also be implemented in the system 100. For example, the UE 400 will communicate with different ones of the access point 448 in the venue 440); and the mobile terminal is configured after movement of the mobile terminal (Paragraph 0097 disclose as the UE 400 moves throughout the venue, new communication links are established with nearby access points 448. By identifying which access point 448 the UE 400 is communicating with, it is possible to determine the location of the UE 400 with a reasonable degree of accuracy. The database server 470 is configured to store location information, along with time/date data to thereby track movements of the UE 400. In one embodiment, the database server 470 can also be configured to store message data from the UEs 400 throughout the system 100), detect one or more secured Wi-Fi networks having Wi-Fi credentials unknown to the mobile terminal, obtain respective Wi-Fi credentials for a respective secured Wi-Fi network from the SLWD of the network entity  (Fig. 8, Paragraph 0094, 0097, 0101 disclose the JUMMMP Cloud 456 may have some common pages for all venues, such as a log-in web page 462. However, even the log-in web page may be unique to the venue 440. the initial registration can provide WiFi connectivity at a certain service level, such as a basic bandwidth. However, the welcome pages may include an offer to upgrade WiFi connectivity to a higher bandwidth for an advertised price. If the user is a guest at the venue 440, the charge can be automatically made to the user's room. In another embodiment, the user's phone may be charged for the upgraded bandwidth service. Other similar services may be provided in the welcome web pages 466).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Jabara to the system of Medapalli to provide a system and method of network management to permit the dynamic formation of short-range communication networks using direct communication between wireless communication devices (Paragraph 0003).
Regarding claim 13, claim 13 comprises substantially similar limitations as claimed above in claim 1 as a method which comprises similar steps as recited in claim 1.
 Regarding claim 2, Medapalli discloses wherein the optimization criterion is based on prioritized traffic routing (Paragraph 0060).
Regarding claim 3, Medapalli discloses wherein the optimization criterion is based on offloading data from cellular paths to wifi paths (Paragraphs 0042-0044, 0073-0075 disclose the connection manager is further configured for configuring the multipath communication protocol to distribute communications of the first application via a plurality of the connections (wifi or cellular) responsive to a determination that the QoS value for the first application exceeds a predetermined threshold. Thus switching between the first connection and second connection (wifi or cellular) responsive to a determination that (i) a communication size of the application exceeds a predetermined threshold, or (ii) a communication quality of service (QoS) value of the application exceeds a second predetermined threshold and a communication reliability value of the application is below a third predetermined threshold).
Regarding claim 4, Medapalli discloses wherein the mobile terminal is further configured to obtain, from the SLWD and/or the WTD (Paragraphs 0050-0053) at least one of the following:
 A WIFI Service set SSID of the respective sercutred wifi-network;
link quality of the Wi-Fi SSID
geolocation of the Wi-Fi SSID
channel characteristics of the at least one cellular connection
 information about at least one Bluetooth connection
(Paragraphs 0073-0075 discloses channel characteristics of the at least one cellular connection
Paragraph 0072 discloses link quality of wifi network)
Regarding claim 5, Medapalli discloses wherein the mobile terminal is configured to determine at least one Wi-Fi access point in a local environment of the mobile terminal and to store information about the at least one Wi-Fi access point in the WTD of the mobile terminal (Paragraphs 0050-0053 disclose  a first network interface A 200A may comprise a WiFi interface, such as an 802.11n modem and antenna, and a second network interface B 200B may comprise a cellular interface, such as a GSM modem and antenna. Further paragraph 0059-0062 disclose connection manager 242 may monitor one or more network connections via connection monitoring 244. Connection monitoring 244 may comprise monitoring one or more parameters of a network connection, including bandwidth or bitrate, latency, round trip communications time, congestion levels, packet loss rates, signal to noise ratios, maximum transmission unit (MTU) sizes, buffer sizes or fullness, window sizes, or other such parameters).
Regarding claim 6, Medapalli discloses wherein the WTD pf the mobile terminal is configured to expand the SLWD with the information about the at least one Wi-Fi access point (Fig. 3A discloses the mechanism of the device may determine if the destination is multipath-capable. In some embodiments, detecting whether the destination is multipath-capable may comprise transmitting a synchronization or synchronization acknowledgement packet with a predetermined option set to indicate that the sender is multi-path capable and receiving a corresponding acknowledgement from the destination indicating that the destination is multipath-capable, or vice versa. In other implementations, the device may transmit a request to establish a second connection to be aggregated with the first request and determine whether the destination is multipath-capable based on the response from the destination. If the destination is not multipath-capable, then at step 303, the device may continue communications with the destination via the first interface. communication parameters may be predetermined and retrieved from a database (Self-Learning Wi-Fi Database (SLWD)).
Regarding claim 9, Medapalli  discloses  wherein the mobile terminal and/or the network entity is configured to:  search for an optimal Wi-Fi parameter set for the mobile terminal (210) based on comparing the input data received from the WTD and/or the SLWD in accordance with the optimization criterion (231), and assign known credentials to the optimal Wi-Fi parameter set (Paragraphs 0037-0044 discloses the connection manager is configured for determining at least one communication parameter of the first application, and determining at least one connection parameter of each of the first connection and at least one additional connections. The connection manager is also configured for applying a management policy to configure a multipath communication protocol, responsive to the determined at least one communication parameter of the first application and the determined at least one connection parameter of each of the first connection and at least one additional connections).
Regarding claim 11, Medapalli  discloses  wherein the mobile terminal is configured to connect to both the at least one  cellular connection and the at one wifi connection based on a a priority of a Wi-Fi connection over a cellular connection (Paragraphs 0060, 0067, 0069).
Regarding claim 15, Medapalli  discloses  wherein the optimization criterion (231) is based on offloading traffic from cellular paths to Wi-Fi paths (Paragraphs 0042-0044, 0073-0075 disclose the connection manager is further configured for configuring the multipath communication protocol to distribute communications of the first application via a plurality of the connections (wifi or cellular) responsive to a determination that the QoS value for the first application exceeds a predetermined threshold. Thus switching between the first connection and second connection (wifi or cellular) responsive to a determination that (i) a communication size of the application exceeds a predetermined threshold, or (ii) a communication quality of service (QoS) value of the application exceeds a second predetermined threshold and a communication reliability value of the application is below a third predetermined threshold).
Claims 7-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Medapalli (US 2015/0245409 A1)  and in view of Jabara et al. and further in view of Graham et al. (US 2018/0240060 A1).
Regarding claim 7, Medapalli and Jabara do not disclose the mechanism of claim 7. 
In an analogous art, Graham discloses  wherein the mobile terminal is configured to receive credentials for the at least one Wi-Fi access point from an authentication server, via a cellular, Wi-Fi or MBP connection, and to store the credentials in the WTD of the mobile terminal (Paragraphs 0015-0018). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Graham to the modified system of Medapalli and Jabara to provide the system may include at least two display devices configured to display queues of services, a data storage device, and a server. The server may be configured to execute a prioritization module to receive a notification that a customer has checked in at a facility (Abstract, Graham).
Regarding claim 8, Medapalli and Jabara do not disclose the mechanism of claim 8.
 In an analogous art, Graham discloses  wherein the WTD is configured to expand or update the SLWD with the credentials for the at least one wifi access point (Paragraphs 0015-0020). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Graham to the modified system of Medapalli and Jabara to provide the system may include at least two display devices configured to display queues of services, a data storage device, and a server. The server may be configured to execute a prioritization module to receive a notification that a customer has checked in at a facility (Abstract, Graham).

Regarding claim 14, Medapalli  discloses further comprising: searching for an optimal Wi-Fi parameter set(Paragraphs 0042-0044, 0073-0075 disclose the connection manager is further configured for configuring the multipath communication protocol to distribute communications of the first application via a plurality of the connections (wifi or cellular) responsive to a determination that the QoS value for the first application exceeds a predetermined threshold. Thus switching between the first connection and second connection (wifi or cellular) responsive to a determination that (i) a communication size of the application exceeds a predetermined threshold, or (ii) a communication quality of service (QoS) value of the application exceeds a second predetermined threshold and a communication reliability value of the application is below a third predetermined threshold).
Medapalli and Jabara do not does not disclose the mechanism of assigning known credentials to the optimal Wi-Fi parameter set 
In an analogous art, Graham discloses  and assigning known credentials to the optimal Wi-Fi parameter set (Paragraphs 0015-0020). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Graham to the modified system of Medapalli and Jabara to provide the system may include at least two display devices configured to display queues of services, a data storage device, and a server. The server may be configured to execute a prioritization module to receive a notification that a customer has checked in at a facility (Abstract, Graham).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11 and 13-15   have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Klein et al. (US 2016/0284140 A1) discloses the mechanism of each time the smartphone 32 requests access to the wireless network 40, the corresponding access device 100 sends the packetized access notification 104 to alert the security server 42 (as this disclosure earlier explained). The security server 42 may thus instruct the database 300 of usage to log the access notification 104, perhaps also with the date and time 304 (Paragraph 0061).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413